DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 1-12 in the reply filed on 10/24/2022 is acknowledged.
Applicant’s addition of new claims 13-19 in the reply filed on 10/24/2022 is acknowledged.
Claims 13-19 are under consideration in this Office Action. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
[[

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.11,502,065. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 13, Claim 1 of US11,502,065 discloses 
A display apparatus, comprising: (column 14, line 21)
a substrate having a first substrate electrode and a second substrate electrode; (column 14, lines 22-23)
and a plurality of light emitting sources disposed on the substrate and spaced apart from one another, (column 14, line 25)
wherein the light emitting source comprises: a light emitting structure having an n-type semiconductor layer, an active layer, and a p-type semiconductor layer; a p-type electrode disposed on the p-type semiconductor layer and electrically connected to the p-type semiconductor layer; and an n-type electrode disposed on the n-type semiconductor layer and electrically connected to the n-type semiconductor layer, (column 14, lines 29-30)
wherein the first substrate electrode extends from an upper surface of the substrate facing the light emitting sources to a lower surface thereof and is electrically connected to the p- type electrode, the first substrate electrode including an upper portion having a substantially flat top surface and disposed on the upper surface of the substrate and a lower portion disposed on the lower surface of the substrate, (column 14, lines 40-47)
wherein the second substrate electrode extends from the upper surface of the substrate to the lower surface thereof and is electrically connected to the n-type electrode, the second substrate electrode including an upper portion having a substantially flat top surface and disposed on the upper surface of the substrate and a lower portion disposed on the lower surface of the substrate, and (column 14, lines 51-55)
wherein the upper portion of the first substrate electrode of a first light emitting source and the upper portion of the second substrate electrode of a second light emitting source adjacent to the first light emitting source is spaced apart by a first distance less than a width of one of the light emitting sources. (column 14, lines 54-61).
In re Claim 14, Claim 2 of US11,502,065 discloses 
The display apparatus of claim 13, further comprises an encapsulant disposed on an upper surface of the light emitting structure. (column 14, lines 63-64).
In re Claim 14, Claim 3 of US11,502,065 discloses 
The display apparatus of claim 14, wherein the encapsulant covers a portion of the n-type electrode and a portion of the p-type electrode. (column 14, lines 65-67).
In re Claim 16, Claim 5 of US11,502,065 discloses
The display apparatus of claim 14, wherein the encapsulant comprises a transparent material. (column 15, lines 1-2)
In re Claim 17, Claim 6 of US11,502,065 discloses
The display apparatus of claim 14, further comprising: an n-type bump electrically connected to the n-type electrode; and a p-type bump electrically connected to the p-type electrode. (column 15, lines 7-11)
In re Claim 18, Claim 7 of US11,502,065 discloses
The display apparatus of claim 17, wherein the n-type bump and the p- type bump of one of the light emitting sources of are disposed to cover a portion of an upper surface of the encapsulant. (column 15, lines 11-13).
In re Claim 19, Claim 8 of US11,502,065 discloses
The display apparatus of claim 18, wherein in one of the light emitting sources: the p-type electrode and the n-type electrode are spaced apart by a first distance; the n-type bump and the p-type bump are spaced apart by a second distance greater than the first distance; the upper portions of the first and second substrate electrodes are spaced apart by a third distance greater than the second distance; and the lower portions of the first and second substrate electrodes are spaced apart by a fourth distance greater than the third distance. (column 15, line 14 -column 16, line 8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 -18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al., US 2013/0026518 (corresponding to US 8,592,232, that is listed in IDS filed on 02/16/2021).
In re Claim 13, Suh discloses a display apparatus, comprising: a substrate 51  having a first substrate electrode 1SE 1 (Fig. A) and a second substrate electrode 2SE 1; and a plurality of light emitting sources (LED1, LED2) disposed on the substrate 51 and spaced apart from one another, wherein the light emitting source (LED1, LED2)  comprises: a light emitting structure 30 having an n-type semiconductor layer 25, an active layer 27, and a p-type semiconductor layer 29 ([0030]); a p-type electrode pE disposed on the p-type semiconductor layer 29 and electrically connected to the p-type semiconductor layer 29; and an n-type electrode nE disposed on the n-type semiconductor layer 25 and electrically connected to the n-type semiconductor layer 25, wherein the first substrate electrode 1SE 1 extends from an upper surface of the substrate 51 facing the light emitting sources (LED1, LED2) to a lower surface thereof and is electrically connected to the p- type electrode pE, the first substrate electrode 1SE 1 including an upper portion UP 1SE 1 having a substantially flat top surface and disposed on the upper surface of the substrate 51 and a lower portion LP 1SE 1 disposed on the lower surface of the substrate 51, wherein the second substrate electrode 2SE 1 extends from the upper surface of the substrate 51 to the lower surface thereof and is electrically connected to the n-type electrode nE, the second substrate electrode 2SE 1 including an upper portion UP2SE1 having a substantially flat top surface and disposed on the upper surface of the substrate 51 and a lower portion  LPSE2 1 disposed on the lower surface of the substrate 51, and wherein the upper portion of the first substrate electrode UP 1SE 1 of a first light emitting source LED1 and the upper portion UP2SE1 of the second substrate electrode 2SE 2 of a second light emitting source LED2 adjacent to the first light emitting source LED1 is spaced apart by a first distance 1d less than a width W of one of the light emitting sources (LED1, LED2) (Figs. 1- 16 and A; [0023-0070]).
In re Claim 14, Suh discloses the  display apparatus of claim 13, further comprises an encapsulant  (33, 40a, 70) disposed on an upper surface of the light emitting structure (LED1, LED2) (Figs. 1- 16 and A).
In re Claim 15, Suh discloses the display apparatus of claim 14, wherein the encapsulant (33, 40a, 70) covers a portion of the n-type electrode nE and a portion of the p-type electrode pE.
In re Claim 16, Suh discloses the display apparatus of claim 14, wherein the encapsulant (33, 40a, 70) comprises a transparent material ([0053]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Suh’s Fig. 3 annotated to show the details cited

In re Claim 17, Suh discloses the  display apparatus of claim 14, further comprising: an n-type bump 53a electrically connected to the n-type electrode nE; and a p-type bump 53b  electrically connected to the p-type electrode pE. (Fig. A)
In re Claim 18, Suh discloses the display apparatus of claim 17, wherein the n-type bump 53a and the p- type bump 53b of one of the light emitting sources (LED1, LED2) of are disposed to cover a portion of an upper surface of the encapsulant (33, 40a, 70) (taking into account [0024]). (Fig. A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suh as applied to claim 18.
In re Claim 19, Suh discloses all limitations of claim 19, including that in one of the light emitting sources (LED1, LED2): the p-type electrode pE and the n-type electrode nE are spaced apart by a first distance D1; the n-type bump 53a and the p-type bump  53b are spaced apart by a second distance D2; the upper portions (UP 1SE 1, UP2SE1) of the first 1SE 1 and second substrate 2SE 1 electrodes are spaced apart by a third distance D3; and the lower portions (LP 1SE 1; LP 2SE 1) of the first 1SE 1 and second substrate 2SE 1  electrodes are spaced apart by a fourth distance D4 (Fig. A),  except for that the second distance D2 greater than the first distance D1; third distance D3 greater than the second distance D2; and the fourth distance D4 greater than the third distance D3.
The difference between the Applicant’s claim 19 and Suh’s reference is in the specified ratio of the distances D1, D2, D3, and D4.
It is known in the art that the distance is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the distances, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893